Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2477     Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  CARL BENNETT,

        Plaintiff,                                    Case No. 15-cv-14465
                                                      Hon. Matthew F. Leitman
  v.

  MICHIGAN DEPARTMENT OF
  CORRECTIONS, et al.,

       Defendants.
  __________________________________________________________________/

       ORDER GRANTING IN PART AND DENYING IN PART MOTION
            FOR SUMMARY JUDGMENT BY THE CORIZON
                    DEFENDANTS (ECF No. 127)

        In this action, Plaintiff Carl Bennett brings claims under 42 U.S.C. § 1983

  against several medical professionals involved in his care while he was incarcerated

  within the Michigan Department of Corrections (“MDOC”). Bennett claims, among

  other things, that three professionals employed by Corizon Correctional Healthcare

  – Isaac Alexis, M.D., David Wright, D.O., and Quinn LaFleuer, P.A. (collectively,

  the “Corizon Defendants”) – acted with deliberate indifference to his serious medical

  condition and thereby violated the Eighth Amendment. (See Fourth Am. Compl.,

  ECF No. 121, PageID.1668.) Bennett first asserted claims against the Corizon

  Defendants in his Third Amended Complaint. (See Third Am. Compl., ECF No. 87.)




                                           1
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2478    Page 2 of 16




        Now before the Court is the Corizon Defendants’ motion for summary

  judgment. (See Mot., ECF No. 127.) In that motion, the Corizon Defendants argue

  that they are entitled to judgment as a matter of law on the ground that Bennett’s

  claims are untimely under the applicable three-year statute of limitations. For the

  reasons explained below, the Corizon Defendants’ motion is GRANTED IN PART

  AND DENIED IN PART.

                                           I

                                           A

        Bennett originally filed his pro se Complaint in this action on December 24,

  2015. (See Compl., ECF No. 1.) In that pleading, he appeared to assert claims

  against two defendants: Jackson Allegiance Hospital and the MDOC. (See id.,

  PageID.33-34.) More specifically, he alleged that a physician at Jackson Allegiance

  negligently performed heart surgery on him and that, following surgery, the MDOC

  improperly required him to climb stairs even though his doctors had advised against

  such exertion. (See id.)

        On December 2, 2016, Bennett, now acting through retained counsel, filed an

  Amended Complaint. (See Am. Compl., ECF No. 87.) The Amended Complaint

  named only the MDOC as a defendant. (See id.) Bennett alleged that the MDOC

  violated his rights under the Eighth Amendment by “subject[ing him] to a substantial

  risk of serious harm and injury from inadequate medical care in failing to provide



                                           2
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20         PageID.2479    Page 3 of 16




  the medication proscribed by his physician following [his] open heart surgery

  procedure and further placing the burden on [him] to correct the facility’s failure to

  provide him with his medication in a timely manner.” (Id., PageID.1130.) Bennett

  also asserted claims against the MDOC for violation of the Americans With

  Disabilities Act, 42 U.S.C. § 12101, et. Seq. and § 504 of the Rehabilitation Act, 29

  U.S.C. 794. (Id.)

        On October 9, 2018, Bennett filed a Second Amended Complaint. (See

  Second Am. Compl., ECF No. 87.) This amended pleading did not add any new

  defendants. Instead, it simply “clarified [Bennett’s] allegations as to Defendant

  MDOC, which is currently the only defendant remaining in the litigation.” (Mot.

  for Lv. to Amend, ECF No. 81, PageID.1091.)

        On February 13, 2019, Bennett filed a motion for leave to file a Third

  Amended Complaint. (See Mot., ECF No. 103.) The Court granted that motion in

  an order dated June 28, 2019 (see Order, ECF No. 110.) Bennett then filed his Third

  Amended Complaint on August 1, 2019. (See Third Am. Compl., ECF No. 111.)

  Bennett first named the Corizon Defendants as defendants in the Third Amended

  Complaint. (Id.) Bennett made the following allegations against each of the Corizon

  Defendants:

                88.   Upon information and belief, from the period of December

        of 2013 to January of 2014, Defendant Isaac Alexis, M.D., was the



                                            3
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2480     Page 4 of 16




       supervising physician in charge of making sure that Plaintiff received

       the following reasonable accommodations for his medical conditions

       while incarcerated, and failed to provide him with care, including but

       not limited to the following:

                    a. Conducting appointments with Plaintiff within a

             reasonable amount of time of Plaintiff’s request to be seen;

                    b. Prescribing necessary medication;

                    c. Ensuring Plaintiff received necessary medication;

                    d. Properly addressing Plaintiff’s medical concerns

                    e. Ensuring that Plaintiff was housed on the first floor such

             that he did not have to take the stairs; and

                    f. Ensuring that Plaintiff was placed on the bottom bunk of

             his cell.

                                         ***

             94.    Upon information and belief, for at least the period of

       February of 2015 to February of 2016, Defendant Quinn LaFleur, P.A.,

       was responsible for ensuring that Plaintiff received the following

       reasonable accommodations for his medical conditions while

       incarcerated, and failed to provide him with care, including but not

       limited to the following:



                                           4
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2481     Page 5 of 16




                    a. Conducting appointments with Plaintiff within a

             reasonable amount of time of Plaintiff’s request to be seen;

                    b. Ensuring that Plaintiff was prescribed necessary

             medication;

                    c. Ensuring that Plaintiff received necessary medication;

                    d. Ensuring that Plaintiff was housed on the first floor such

             that he did not have to take the stairs; and

                    e. Ensuring that Plaintiff was placed on the bottom bunk

             of his cell.

                                         ***

             97.    Upon information and belief, for at least the period of

       October of 2015 to June of 2016, Defendant David Wright, D.O., was

       responsible for ensuring that Plaintiff received the following reasonable

       accommodations for his medical conditions while incarcerated, and

       failed to provide him with care, including but not limited to the

       following:

                    a. Conducting appointments with Plaintiff within a

             reasonable amount of time of Plaintiff’s request to be seen;

                    b. Ensuring that Plaintiff was prescribed necessary

             medication;



                                           5
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20         PageID.2482     Page 6 of 16




                     c. Ensuring that Plaintiff received necessary medication;

                     d. Ensuring that Plaintiff was housed on the first floor such

               that he did not have to take the stairs; and

                     e. Ensuring that Plaintiff was placed on the bottom bunk

               of his cell; and

                     f. Ordering proper work restrictions suitable for Plaintiff’s

               medical condition.

  (Sec. Am. Compl., ECF No. 111, PageID.1588-92.) Bennett alleged that these acts

  and omissions by the Corizon Defendants amounted to deliberate indifference to his

  serious medical condition in violation of the Eighth Amendment. (Id., PageID.1594.)

        On September 9, 2019, Bennett filed his Fourth Amended Complaint. (See

  Fourth Am. Compl., ECF No. 121.) That pleading asserts against the Corizon

  Defendants the same allegations and claims that Bennett asserted against them in the

  Third Amended Complaint. The Fourth Amended Complaint is the current operative

  Complaint in this action.

                                            B

        On September 26, 2019, the Corizon Defendants filed their motion for

  summary judgment. (See Mot., ECF No. 127.) As noted above, in that motion, they

  seek judgment as a matter of law on the ground that Bennett’s claims are time-barred.

  (See id.) The Court held a video hearing on the motion after it was fully briefed.



                                            6
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20         PageID.2483    Page 7 of 16




  Following the hearing, the Court directed the parties to submit supplemental briefs

  on an issue that arose during the hearing, and the parties did so. (See Supp. Briefs,

  ECF Nos. 164 & 171.)

                                           II

        A movant is entitled to summary judgment when it “shows that there is no

  genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

  F.3d 321, 326-27 (6th Cir. 2013) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 251-52 (1986)) (quotations omitted). When reviewing the record, “the court

  must view the evidence in the light most favorable to the non-moving party and draw

  all reasonable inferences in its favor.” Id. “The mere existence of a scintilla of

  evidence in support of the [non-moving party’s] position will be insufficient; there

  must be evidence on which the jury could reasonably find for [that party].”

  Anderson, 477 U.S. at 252. Summary judgment is not appropriate when “the

  evidence presents a sufficient disagreement to require submission to a jury.” Id. at

  251-52. “Credibility determinations, the weighing of the evidence, and the drafting

  of legitimate inferences from the facts are jury functions, not those of a judge.” Id.

  at 255.

                                           III

        As both parties acknowledge, the limitations period applicable to Bennett’s

  claims under 42 U.S.C. 1983 is three years. See Hawkins v. Spitters, 79 F. App'x



                                            7
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20         PageID.2484    Page 8 of 16




  168, 169 (6th Cir. 2003) (borrowing Michigan’s three-year limitations period for

  personal injury claims and applying it to Eighth Amendment deliberate indifference

  claim by Michigan prisoner under 42 U.S.C. 1983). But they sharply dispute

  whether Bennett brought his claims against the Corizon Defendants within the

  applicable limitations period. The Corizon Defendants argue that the claims are

  time-barred because they last treated Bennett in June of 2016, and Bennett did not

  file his Third Amended Complaint – the first pleading asserting claims against them

  – until August 1, 2019. Bennett counters that his claims are timely for two reasons.

  First, he highlights that he moved for leave to file the Third Amended Complaint

  adding the Corizon Defendants before the three-year limitations period expired, and

  he contends that the filing of his motion for leave to amend tolled the statute of

  limitations. Second, he asserts that to the extent the statute of limitations was not

  tolled by the filing of his motion for leave to amend, his claims are nonetheless

  timely because they relate back to the claims in the original Complaint – which was

  filed within the limitations period. The Court examines Bennett’s two arguments in

  turn below.

                                           A

                                            1

        Bennett’s tolling argument gets the law right but misapplies it, in part, to his

  claims against the Corizon Defendants. As Bennett accurately notes, “the statute of



                                            8
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20          PageID.2485     Page 9 of 16




  limitations [is] tolled when [a] plaintiff, within the limitations period, file[s] a

  proposed amended complaint to add defendants accompanied by a motion to

  amend.” Sheets v. Dziabis, 738 F. Supp. 307, 313 (N.D. Ind. 1990) (citing Eaton

  Corp. v. Alliance Valves Co., 634 F.Supp. 974 (N.D. Ind. 1984), aff’d 790 F.2d 874

  (Fed. Cir. 1986). Thus, claims against a new party in the proposed amended

  complaint may be timely “even though the order granting leave to amend and the

  amended complaint's technical filing occurred after the running of the statute of

  limitations.” Id. In the words of the Sixth Circuit, “[i]f a motion to amend is granted,

  the complaint is deemed amended as of the date the proponent of the amendment

  sought leave to amend, and not when the request is actually granted.” Shillman v.

  United States, 221 F.3d 1336 (6th Cir. 2000) (Table), 2000 WL 923761.

        Here, Bennett sought leave to file his Third Amended Complaint on February

  13, 2019, and the statute of limitations was tolled on that date. Thus, his claims are

  timely to the extent that they are based upon acts and omissions occurring on or after

  February 13, 2016.

        The problem for Bennett, however, is that his claims against the Corizon

  Defendants, for the most part, are based upon alleged acts and omissions occurring

  before February 13, 2016. For instance, his claim against Dr. Alexis is based upon

  alleged acts and omissions between December 2013 and January 2014. (See Fourth

  Am. Compl., ECF No. 121, ¶88.) Thus, no portion of that claim is timely. His claim



                                             9
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20          PageID.2486     Page 10 of 16




  against P.A. LaFleur is based upon alleged acts and omissions between February

  2015 and February 2016. (See id., ¶94.) Accordingly, only a small fraction of that

  claim – the part based upon alleged acts and omissions from February 13, 2016

  through February 28, 2016 – is timely. Finally, his claim against Dr. Wright is based

  upon acts and omissions occurring between October 15, 2015 and June 2016. (See

  id., ¶97.) Only the portion of that claim based upon acts and omissions occurring

  from February 13, 2016 to June 2016 is timely.

        In sum, applying the tolling rule urged by Bennett does not save any portion

  of his claim against Dr. Alexis, and it saves only a small portion of his claims against

  Dr. Wright and P.A. LaFleur.

                                             2

        The Corizon Defendants counter that Bennett should not be permitted to save

  any portion of his claims against them under the tolling rule set forth above. First,

  they insist that Bennett waived his argument that the filing of the motion for leave

  to file the Third Amended Complaint tolled the statute of limitations. They contend

  that Bennett made the argument too late – not until the hearing on the motion for

  summary judgment. While Bennett should have made the argument earlier, and

  while the Court could have chosen to disregard the argument due to its tardiness, the

  Court chose not to pursue that path. Instead, the Court allowed both parties to

  address the tolling issue in supplemental briefs, and they did so. The Corizon



                                            10
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2487     Page 11 of 16




  Defendants were thus not unfairly prejudiced by the timing of the tolling argument.

  Moreover, the lateness of the argument was not a knowing and intentional waiver of

  the argument. See Lucaj v. Fed. Bureau of Investigation, 852 F.3d 541, 548 (6th Cir.

  2017) (“waiver is the intentional relinquishment or abandonment of a known right.”)

  (quoting United States v. Olano, 507 U.S. 725, 733 (1993)).

        Second, the Corizon Defendants insist that Bennett is, in effect, estopped from

  relying upon the tolling rule. They argue that the tolling rule applies only where a

  proposed amendment seeks to add a new party, and they contend that Bennett has

  argued that adding the Corizon Defendants did not add new parties. However, it is

  not clear that Corizon’s view of the tolling rule is correct. The Corizon Defendants

  have not cited any decision squarely holding that the tolling rule applies only to the

  addition of new parties. And in any event, Corizon has not persuaded the Court that

  Bennett should be estopped – under any recognized estoppel doctrine – from arguing

  that the addition of the Corizon Defendants did amount to the addition of new parties.

  Indeed, Corizon has not mentioned or attempted to apply the elements of any

  estoppel doctrine against Bennett. Finally, the Corizon Defendants have effectively

  taken the position that they were new parties to this action when Bennett added them

  in the Third Amended Complaint (see Mot. For Summ. J., ECF No. 127,




                                           11
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20          PageID.2488     Page 12 of 16




  PageID.17341). Thus, it is not unfair to apply the tolling doctrine to them even if, as

  they contend, the doctrine is limited to amendments that add new parties.

                                            B

        The Court next turns to Bennett’s argument that his claims against the Corizon

  Defendants are not time-barred because they relate back to the claims in the original

  Complaint. Rule 15(c)(1) of the Federal Rules of Civil Procedure governs the

  relation back of amendments. That rule provides:

        (c) Relation Back of Amendments.

        (1) When an Amendment Relates Back. An amendment to a pleading
            relates back to the date of the original pleading when:

            (A) the law that provides the applicable statute of limitations
                allows relation back;

            (B) the amendment asserts a claim or defense that arose out of the
                conduct, transaction, or occurrence set out—or attempted to be
                set out—in the original pleading; or

            (C) the amendment changes the party or the naming of the party
                against whom a claim is asserted, if Rule 15(c)(1)(B) is
                satisfied and if, within the period provided by Rule 4(m) for
                serving the summons and complaint, the party to be brought in
                by amendment:

               (i)    received such notice of the action that it will not be
                      prejudiced in defending on the merits; and



  1
   At the cited page of the Corizon Defendants’ Motion for Summary Judgment, they
  emphasize their separateness from the MDOC – one of the Defendants named in the
  original Complaint.

                                            12
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20        PageID.2489    Page 13 of 16




               (ii)   knew or should have known that the action would have
                      been brought against it, but for a mistake concerning the
                      proper party's identity.

        As the “proponent of relation back,” Bennett “has the burden of showing” that

  all the requirements of Rule 15(c)(1) are satisfied. Hiler v. Extendicare Health

  Network, Inc., No. 5:11-CV-192-REW, 2013 WL 756352, at *3 (E.D. Ky. Feb. 26,

  2013). Indeed, “courts have consistently held that the burden of proof for relation

  back falls upon Plaintiff.” Averill v. Jones, No. CV 12-599 (MN), 2019 WL

  3804686, at *3 (D. Del. Aug. 13, 2019) (collecting cases.)2

        Bennett does not specify which subsection of Rule 15(c)(1) supports his

  contention that his claims against the Corizon Defendants relate back to the claims

  in his original complaint. In fact, his response to the Corizon Defendants’ motion

  for summary judgment does not even cite to the rule. (See Response, ECF No. 142.)

  But the response does cite one Sixth Circuit case applying subsection 15(c)(1)(C) of

  the rule (see id., PageID.2198, citing Ham v. Emergency Servs. of Midwest, Inc., 575

  Fed. Appx. 610, 617-18 (6th Cir. 2014)), so the Court assumes that this is the

  subsection on which Bennett rests his relation back argument.




  2
    See also Smith v. Galia County Sheriff, 2011 WL 2970931, at *4 (S.D. Ohio July
  20, 2011) (“Further, the plaintiff bears the burden of demonstrating that the
  requirements of Rule 15(c) have been met.”) (citation omitted); Wilkins-Jones v. Cty.
  of Alameda, No. C-08-1485 EMC, 2012 WL 3116025, at *12 (N.D. Cal. July 31,
  2012) (“Plaintiff has the burden of demonstrating the elements of relation back.”)

                                           13
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20         PageID.2490     Page 14 of 16




        Under Rule 15(c)(1)(C), an amendment “relates back to the date of the

  original pleading if ‘the amendment asserts a claim or defense that arose out of the

  conduct, transaction, or occurrence set out—or attempted to be set out—in the

  original pleading,’ and if, within 120 days after the complaint is filed, ‘the party to

  be brought in by amendment (i) received such notice of the action that it will not be

  prejudiced in defending on the merits; and (ii) knew or should have known that the

  action would have been brought against it, but for a mistake concerning the proper

  party's identity.’” Ham, 575 F. App'x at 615 (quoting Fed.R.Civ.P. 15(c)(1)(C)).

  Bennett has failed to show that all these elements are satisfied.

        First, Bennett has not even attempted to show that his claims against the

  Corizon Defendants arise out of the “same conduct, transaction, or occurrence set

  out – or attempted to be set out – in the original pleading.” And there is reason to

  believe that he could not make such a showing – at least as to Corizon Defendants

  Dr. Wright and P.A. LaFleur. The original Complaint focused on Bennett’s 2013

  heart attack, his surgery at Jackson Allegiance Hospital in January 2014, and the

  MDOC’s failure to provide proper follow-up care in the months following his

  surgery. (See Compl., ECF No. 1, PageID.32-34.) But according to Bennett, Dr.

  Wright and P.A. LaFleur did not begin treating him until 2015. (See Fourth Am.

  Compl., ECF No. 121, PageID.1665-66.) Bennett has not explained – or even tried




                                            14
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20           PageID.2491    Page 15 of 16




  to explain – how the allegedly-improper treatment by Dr. Wright and P.A. LaFleur

  was part of the same treatment about which he complained in his original Complaint.

        Second, Bennett has not shown that his omission of the Corizon Defendants

  from the original Complaint was the type of “mistake” that justifies relation back

  under Rule 15(c)(1)(C). Bennett argues that he did not name the Corizon Defendants

  in the original Complaint because he did not know their identities. (See Mot. to

  Amend, ECF No. 101, PageID 1464.3) But Bennett’s lack of knowledge concerning

  the Corizon Defendants’ identity was not a “mistake” about their identity for

  purposes of Rule 15(c)(1)(C). The Sixth Circuit has “distinguished a

  plaintiff's mistake concerning the identity of a party from a plaintiff's mere failure to

  find out a party's identity.” Ham, 575 Fed. Appx. at 616 (emphasis in original). And

  the latter does not amount to a “mistake” under the rule. See Smith v. City of

  Akron, 476 Fed. Appx. 67, 69 (6th Cir.2012) (“Smith did not make a mistake about

  the identity of the parties he intended to sue; he did not know who they were and

  apparently did not find out within the two-year limitations period. The relation-back

  protections of Rule 15(c) were not designed to correct that kind of problem.”)

  Because Bennett has failed to show that he omitted the Corizon Defendants from the



  3
    While Bennett’s original Complaint did state that Bennett was suing “all staff
  involved in surgery” (Compl., ECF No. 1, PageID.1), it is undisputed that the
  Corizon Defendants were not involved in the surgery at Jackson Allegiance Hospital.
  Thus, the reference to “all staff” cannot be a reference to the Corizon Defendants.

                                             15
Case 2:15-cv-14465-MFL-RSW ECF No. 173 filed 09/18/20       PageID.2492    Page 16 of 16




  original Complaint based upon a “mistake” as to their identities, his claims against

  the Corizon Defendants do not relate back to the claims in the original Complaint.

  See id.

                                          IV

        For the reasons explained above, the Corizon Defendants’ Motion for

  Summary Judgment is GRANTED IN PART AND DENIED IN PART as follows:

        A.    The motion is DENIED to the extent that it seeks summary judgment

              on (1) Bennett’s claims against P.A. LaFleur based upon alleged acts

              and omissions from February 13, 2016 through February 28, 2016 and

              (2) his claims against Dr. Wright based upon acts and omissions

              occurring from February 13, 2016 to June 2016.

        B.    The motion is GRANTED in all other respects.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

  Dated: September 18, 2020

  I hereby certify that a copy of the foregoing document was served upon the parties
  and/or counsel of record on September 18, 2020, by electronic means and/or
  ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



                                          16
